IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

HASSAN WALID SHABAZZ,                     NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D13-4495

STATE OF FLORIDA,

     Appellee.
_____________________________/


Opinion filed July 8, 2014.

An appeal from the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Office of the Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Office of the Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Lopez v. State of Florida, 135 So. 3d 539 (Fla. 2d DCA

2014).

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.